Citation Nr: 0117819	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  01-05 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.  He served in Vietnam and was awarded the Combat Action 
Ribbon. 

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a January 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Other issues

In a March 2001 statement to the RO, the veteran referred to 
exposure to Agent Orange and alluded to "chronic health 
problems".  This matter is referred to the RO for appropriate 
action. 

In a VA Form 9 dated in May 2001, the veteran, through his 
attorney, raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  It appears from the 
record that the veteran's only service-connected disability 
is PTSD.  Because the issue of entitlement to TDIU has not 
been adjudicated by the RO, the Board is without jurisdiction 
to consider it.  See 38 C.F.R. § 7105 (West 1991); 38 C.F.R. 
§ 20.200 (2000).  In any event, in view of the Board's 
decision, the matter of entitlement to a TDIU is effectively 
rendered moot.  See VA O.G.C. Prec. Op. No. 6-99 (June 7, 
1999); Herlehy v. Principi, U.S. Vet. App. No. 99-1667 (June 
7, 2000).  


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
irritability, depression,  nightmares, social and emotional 
isolation, and difficulty sleeping.  His ability to establish 
and maintain effective relationships and to engage in gainful 
employment is severely impacted by his PTSD.  He was recently 
hospitalized due to homicidal and suicidal ideation caused by 
PTSD.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to a disability rating in 
excess of the currently assigned 50 percent for PTSD.

In the interest of clarity, the Board will review the factual 
background of this case; briefly discuss the relevant law and 
VA regulations pertaining to the issue on appeal; and then 
analyze the veteran's claim and render a decision.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As noted in the Introduction, the veteran served in combat in 
Vietnam.  Although he voiced some unhappiness during an April 
1970 VA neuropsychiatric examination, no psychiatric 
diagnosis was made. PTSD was evidently initially diagnosed in 
January 1981.  In a March 1982 rating decision, the RO 
granted service connection for PTSD, evaluated as 10 percent 
disabling.  In May 1982, the rating was increased to 30 
percent.  Excluding periods of temporary total ratings, the 
30 percent evaluation remained in effect until January 1999, 
when it was increased to 50 percent.  

Of record is the report of a May 1998 VA examination for 
mental disorders.  The veteran gave a history of traumatic 
experiences in Vietnam.   He reported that he had worked at 
various jobs after leaving the service; he last worked about 
eleven years previously.  He reported a past history of 
excessive drinking and using marijuana.  He was currently 
living with his girlfriend.  He reported having no friends 
and that he could not form close relationships.  He stated 
that he got angry and irritable and that he felt "evil and 
mean".  

The veteran complained of depression, nightmares, isolation, 
lack of trust in others, flashbacks approximately 2-3 times 
weekly, startle response to loud noises and the sound of 
helicopters.   He states that at times he would rather be 
dead, but he had never attempted to take his own life.  

On mental status examination, the veteran's speech was 
relevant and coherent.  His memory was intact.  The examiner 
estimated that the veteran was of average intelligence.  He 
denied hallucinations.  His insight and judgment were 
assessed by the examiner to be good.  The examiner's 
diagnoses were PTSD and alcohol and marijuana dependence, in 
remission.  A Global Assessment of Functioning (GAF) score of 
55 was assigned.

Also of record is the report another mental disorders 
examination, which was 
Completed in December 1998.  The veteran gave a history 
generally consistent with that reported during his previous 
examination, although he added that he had been incarcerated 
from 1982 to 1987 for shooting the ex-boyfriend of a 
girlfriend.  He had been married twice; his most recent 
divorce was approximately thirteen years earlier.  The 
veteran reported insomnia and hypervigilance, in addition to 
the symptoms reported during the May 1998 examination.  

During the interview, the veteran talked coherently and 
relevantly.  His mood was depressed, and he admitted being 
nervous and anxious.  His memory was fair.  His insight and 
judgment were deemed to be fair by the examiner.  A GAF score 
of 50 was assigned. The examiner commented that the veteran 
"has severe impairment of his social and industrial 
adaptability."

VA progress notes from group therapy show that the veteran 
was taking Sertraline, Buproprion, Trazadone and 
Diphenhydramine.  An entry in March 1999 reported that his 
mood and energy were 6 out of 10, 10 being the best.  In 
April 1999, it was noted that he continued to be very 
depressed and felt "empty", with no joy or gladness.  He 
reported that he was isolated at home not even bathing or 
dressing over the weekend.  The next month, he reported not 
sleeping well and having nightmares.  His mood was reported 
as 7-8 out of 10 (4 days a week) and 4 out of 10 (3 days a 
week).  In September 1999, the veteran complained of 
worsening of depression over the past 2 months despite 
compliance with medications.  His mood was 4 out of 10 with 
occasional suicidal thoughts without plan or intent.  The 
following month, the veteran reported improvement in his mood 
and energy level.  In March 2000, he reported three weeks of 
depression, lethargy and anhedonia despite compliance with 
medications.  

On VA psychiatric examination in April 2000, the veteran 
reported that he had been married twice and that on both 
occasions the wives were scared of the way he was reacting 
and his inability to express any feelings.  He had been 
living with a "lady friend" for the last 7 years.  He 
indicated that he smoked marijuana once or twice a month.  
The veteran's subjective complaints included being irritable 
and having difficulty controlling overreacting, but mostly 
his main complaint was his emotional isolation, being totally 
unable to feel and express feelings.  He had insomnia and got 
up often at night, pacing the house.  He often had feelings 
of survivor's guilt, and stated that "Vietnam is in my mind 
all the time."  

Objective findings revealed that the veteran was dressed and 
groomed in a casual manner.  He was cooperative during the 
interview.  He did not speak spontaneously but did answer the 
questions with adequate information.  He did not present any 
thinking disorder.  He talked in a low monotonous voice, and 
his affect appeared blunted.  He appeared sincere when he 
expressed his feelings of emotional isolation and inability 
to have feelings.  He appeared depressed.  His intellectual 
function appeared intact without signs of organicity.  The 
diagnosis was PTSD.  A GAF score of 55-60 was assigned.  

The examiner commented that there was no question that the 
veteran was chronically depressed and emotionally withdrawn.  
He also had a tendency to overreact, with a history of 
occasions when he lost control.  He had difficulty 
interacting with people and could not be expected to function 
without difficulty with a setting where any interpersonal 
relationship was needed.  The examiner stated that the 
veteran's GAF score of 55-60 represented moderate to severe 
difficulties in productive activity.  

A VA discharge summary reflects that the veteran was 
hospitalized from August to September 2000 due to complaints 
of feeling stressed and depressed and thinking about suicide 
and homicide.  He stated that he had felt depressed for about 
a month and that it began when he sensed the impending end of 
a 3 year relationship with his girlfriend.  He described 
feeling depressed, crying intermittently, insomnia, 
restlessness, and decreased ability to concentrate.  When he 
and his girlfriend finally broke it off he began having 
violent feelings.  He though about suicide, although he never 
formulated a plan.  He also had homicidal thoughts about 
killing his girlfriend.  Although he reported abstaining from 
alcohol for a period of 4-5 years prior to this depressive 
episode, he admitted having at least 12 beers a night for the 
past several weeks.  He also reported using marijuana.  These 
substances made him feel more depressed.  He stated that some 
PTSD symptomatology such as nightmares and flashbacks had 
remained stable throughout this period.  His generalized 
anxiety, however, had escalated.  He felt fidgety throughout 
the day, and was unable to fall asleep at night.  He had had 
2-3 anxiety attacks in the past several weeks.  He related 
that the last attack had occurred approximately a week before 
when he was sitting in class and suddenly felt diaphoretic, 
anxious, weak, disoriented and confused.  He was taken to the 
hospital where he was observed and released shortly 
thereafter.  Prior attacks occurred at night when he suddenly 
awoke with these feelings (not related to nightmares).  He 
indicated that he sat himself in a chair and tried to calm 
himself down.  He felt that his baseline mood was depressed 
with no intervening periods of euphoria or irritation.  He 
stated that he never really felt quite right and that he was 
able to hide his depression most of the time but that it was 
always there.  

Mental status examination showed that the veteran was dressed 
neatly in street clothes.  There was no psychomotor 
retardation or akathisia.  His speech was of average rate 
with low volume and no dysarthria.  His mood was described as 
good, no longer depressed and not agitated.  His affect was 
appropriate with good range (smiled easily).  There were no 
auditory or visual hallucinations, delusions, ideas of 
reference or depersonalization.  The veteran was polite, 
cooperative and pleasant throughout the interview.  During 
his hospital course, the veteran's thoughts of suicide 
quickly waned.  His thoughts of killing his ex-girlfriend 
similarly declined.  His mood continued to improve.  He 
stated that he felt more stable and peaceful at discharge 
than at his baseline at home.  Upon discharge, his mood was 
good and his affect was appropriate with no suicidal or 
homicidal ideations.  He was discharged in stable condition, 
but was considered unemployable.  His GAF score was 31 at 
admission, and 60 at discharge.

VA psychiatric progress notes dated in late 2000 and early 
2001 reflect the veteran's continued participation in group 
therapy.  A GAF score of 45 was noted in November 2000.  


Also of record are statements made by the veteran in support 
of his claim.  In a March 2001 statement, the veteran 
reported difficulty in his ability to function on a daily 
basis.  He stated that he was taking a real estate course 
with the goal of becoming gainfully employed, but was 
hindered by problems with concentration and memory.  He 
reported problems with mood swings, isolation from friends 
and family, and nightmares.   


Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  

As noted above, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Rating criteria - PTSD

The veteran filed an increased rating claim for PTSD in March 
2000.  Effective November 7, 1996, before his claim was 
filed, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders, including PTSD.  61 
Fed. Reg. 52695 (Oct. 8, 1996) [codified at 38 C.F.R. § 
4.130].  Because the veteran's claim was filed after the 
regulatory change occurred, only the current version of the 
schedular criteria is applicable to his claim.  Cf. Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991); VA O.G.C. Prec. Op. 
No. 3-2000 (April 10, 2000).

Under the new criteria, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition 
(DSM-IV), for rating purposes).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [the VCAA] became law.  In general, the VCAA provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. § 
5103A].
  
The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. 5107 apply to any claim (1) filed on 
or after the enactment of the VCAA, November 9, 2000, or (2) 
filed before the date of the enactment of the Act and not 
final as of that date.  In a Memorandum issued by VA General 
Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 38 
U.S.C. § 5103A, also apply to claims pending on the date of 
the enactment of the VCAA.  

In this case, the veteran's claim is not final and remains 
pending.  The provisions of the VCAA are accordingly 
applicable.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  There is 
sufficient evidence of record with which the Board may make 
an informed decision.  Review of the record reveals that the 
RO obtained the veteran's outpatient treatment records and 
afforded the veteran several recent VA examinations.  The 
Board finds that evidence which is sufficient to adjudicate 
the veteran's claim has been associated with veteran's VA 
claims folder.   

The Board is of course aware that the veteran's attorney, in 
a May 2001 VA Form 9, stated that the RO "failed no fulfill 
its statutory duty to assist the veteran with his claim and, 
further, failed to consider all the relevant statutes in 
making their decision denying the veteran's claim or claims."  
The Board observes that this statement appears to have been 
printed on the form and was not specific to the case here on 
appeal, as evidenced by the use of the words "claim or 
claims".  The veteran's attorney presented no specific 
argument in support of the statement.  For reasons stated 
above, the Board, after review of the entire record, has 
concluded that there is sufficient evidence to adjudicate the 
claim and that the provisions of the statute have been 
satisfied.       

The Board further observes that the veteran and his attorney 
have been accorded ample opportunity to present evidence and 
argument in support of this claim.   

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown,
4 Vet. App. 384 (1993).  The veteran's claim was adjudicated 
by the RO under the same statutory and regulatory criteria 
which must be applied by the Board.  Accordingly, the Board 
does not believe that a remand for readjudication is required 
under the VCAA or otherwise, notwithstanding the vague and 
unsupported contention of the veteran's attorney that the RO 
failed to consider all relevant statutes. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law. 
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Schedular rating

The veteran is seeking an increased disability rating for his 
service-connected PTSD.  In his March 2001 letter to the RO, 
he specifically requested consideration of a 100 percent 
disability rating.

At the outset of its discussion, the Board wishes to make it 
clear that although other psychiatric diagnoses appear 
throughout the veteran's medical history, including a history 
of substance abuse.  During the VA hospitalization in August 
and September 2000, the possibility of antisocial personality 
disorder was raised.  However, in the absence of specific 
medical evidence which ascribes any of the veteran's 
psychiatric symptomatology to any other disorder, all of his 
symptomatology will be attributed to PTSD.  To that extent, 
the Board rejects the inference in the April 2001 Statement 
of the Case that some of the veteran's psychiatric problems 
may be due to causes other than PTSD.

The Board has carefully reviewed the medical evidence of 
record.  The veteran's PTSD symptoms have been described in 
detail above and include irritability, depression, 
nightmares, social and emotional isolation, and difficulty 
sleeping.  The evidence also shows that the veteran was 
hospitalized because of stress and depression following the 
breakup of a relationship.  At that time, he reported having 
suicidal and homicidal ideations.  Notwithstanding the fact 
that the veteran's condition was greatly improved at the time 
of discharge, he has continued to require multiple 
medications and constant psychotherapy for his psychiatric 
symptoms.  In addition, the veteran's GAF scores have 
decreased somewhat over time - 55 in May 1998; 50 in December 
1998; 55/60 in April 2000 and 45 in November 2000 - 
signifying a worsening of his condition.  The April 2000 VA 
examiner noted that the veteran would have difficulty 
interacting with people and could not be expected to function 
without difficulty where an interpersonal relationship was 
needed.  

It is clear that the veteran does not have all of the 
symptomatology consistent with a 70 percent rating, which 
have been described in detail above.  For example, he is 
described as being adequately groomed; his speech is normal; 
and there is no evidence of spatial disorientation.  However, 
all schedular criteria need not be met in order for an 
increased disability rating to be assigned.  See 38 C.F.R. 
§ 4.21 [it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified; findings sufficiently 
characteristic to identify the disease and the disability 
therefrom are sufficient; and above all, a coordination of 
rating with impairment of function will be expected in all 
cases.]

The Board believes the evidence of record generally supports 
a finding that the veteran's ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired by his PTSD, in particular his depression 
and irritability, which are well-documented in the medical 
records and in the veteran's own self-reports.  In addition, 
more than one recent examiner had indicated that the 
veteran's ability to work is severely impacted by his 
service-connected PTSD.  Accordingly, the Board believes that 
the PTSD symptomatology currently displayed more nearly 
approximates that which allows for a 70 percent disability 
rating.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.21, 4.7, 4.130, 
Diagnostic Code 9411.  

The Board has additionally reviewed the evidence to determine 
if a disability rating in excess of 70 percent may be 
assigned.  

Evidence against the veteran's claim for a 100 percent rating 
includes much of the competent medical evidence of record, 
which does not demonstrate that the veteran exhibits gross 
impairment in thought processes or communication, persistent 
delusions of hallucinations, disorientation to time or place, 
or memory loss for names of close relatives or his own name.   
The recent medical evidence contains evaluations of the 
veteran's memory, insight and judgment which ranged from fair 
to good.  His speech was relevant and coherent.  In these 
recent examination reports, there is little or no indication 
of gross impairment of thought processes or communication, 
persistent delusions or hallucinations; grossly pertinent 
behavior; persistent danger of hurting himself or others; 
neglect of his personal hygiene; disorientation and memory 
loss for names, etc.  There is nothing in the remainder of 
the veteran's medical history which suggests that these 
recent reports are inaccurate.

The veteran seeks a 100 percent rating because he has 
difficulty functioning on a daily basis due to his PTSD and 
because he contends that he has problems with memory and 
concentration.  To the extent that the veteran disputes these 
conclusions of recent examiners, the Board places greater 
weight on the assessments of medical professionals than it 
does on the veteran's self assessment of his condition.  Cf. 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony].  

However, the recent medical evidence does indicate that the 
veteran's PTSD causes him difficulty both with respect to 
interpersonal relationships and in an work setting.  In 
addition, the veteran was admitted to a VA hospital in August 
2000 because he was feeling stressed and depressed and was 
thinking about suicide and homicide.  The examination report 
made the point that the veteran was capable of violence and 
indeed he had been incarcerated for a period of five years 
for shooting the boyfriend of an ex-girlfriend.  According to 
the veteran, he shot that individual five times and intended 
to kill him.  Moreover, the September 2000 VA discharge 
summary reported that the veteran was considered unemployable 
at the time of discharge.

Although the veteran has indicate that he is taking real 
estate courses with an eye to gaining employment, the 
extensive medical record here presented indicates that he has 
not worked since before he was incarcerated in 1982.  A 
number of medical examiners have commented on the 
difficulties the veteran would have in an occupational 
setting due to his PTSD.  In addition, his interpersonal 
skills are significantly impacted by his service-connected 
PTSD.

Although it is clear that the veteran does not meet all of 
the criteria which are required for a 100 percent rating, the 
Board believes that the benefit of the doubt rule is for 
application with respect to the matter of the assignment of a 
100 percent rating.  A 100 percent rating is therefore 
assigned for the veteran's service-connected PTSD.

Extraschedular rating

In the April 2001 Statement of the Case, the RO considered 
the application of 38 C.F.R. § 3.321(b) with respect to the 
assignment of an extraschedular rating.  
In light of the Board assignment of a 100 percent schedular 
rating, the assignment of an extraschedular rating is 
rendered moot. 


ORDER

A 100 percent rating for PTSD is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

